1                                                                    JS-6
2
3
4
5                          UNITED STATES DISTRICT COURT
6                         CENTRAL DISTRICT OF CALIFORNIA
7
                                              )
8    Mohammad Sharif Khalil,                  ) Case No. CV 18-7903-DMG (KSx)
                                              )
9                            Plaintiff,       )
                                              )
10                  v.                        )
                                              ) JUDGMENT
11                                            )
     Kevin McAleenan,                         )
12   L. Francis Cissna, Loren K. Miller,      )
                                              )
13   U.S. Citizenship and Immigration         )
     Services Service Center Operations,      )
14                                            )
     Nebraska Service Center                  )
15                           Defendants.      )
16
17
18         The Court having granted the motion to dismiss of Defendants Kevin McAleenan,
19   L. Francis Cissna, Loren K. Miller, and the U.S. Citizenship and Immigration Services
20   Service Center Operations, Nebraska Service Center, by Order dated January 21, 2020
21   [Doc. # 38],
22         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
23   of Defendants and against Plaintiff Mohammad Sharif Khalil.
24
25   DATED: January 21, 2020
26                                                          DOLLY M. GEE
                                                    UNITED STATES DISTRICT JUDGE
27
28



                                              -1-
